Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tiffany R. Green appeals the district court’s order dismissing her civil complaint without prejudice for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Green v. GAP, Inc., No. 2:13-cv-00251-RBS-TEM (E.D.Va. filed on May 21, 2013 & entered on May 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.